768 N.W.2d 319 (2009)
SALEM TOWNSHIP, Plaintiff-Appellant,
v.
SALEM SPRINGS, LLC, and Schostak Salem Springs, LLC, Defendants-Appellees, and
Schostak Brothers & Company, Inc., Defendant.
Docket No. 139278. COA No. 292680.
Supreme Court of Michigan.
July 28, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. *320 The application for leave to appeal the July 13, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.